


Exhibit 10.31

 

Summary of Executive Compensation

 

The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of First Midwest Bancorp, Inc. (the “Company”), after considering a
market review of total compensation and applicable regulations limiting
executive compensation for certain executive officers expected to be named in
the Company’s 2012 Proxy Statement, determined the 2012 base salary for such
officers, which is presented in the table below.

 

Name and Principal Positions

 

2012 Base Salary

 

Michael L. Scudder, President and Chief Executive Officer, First Midwest
Bancorp, Inc. and First Midwest Bank

 

$

720,000

 

 

 

 

 

Mark G. Sander, Sr. Executive Vice President and Chief Operating Officer, First
Midwest Bancorp, Inc. and President and Chief Operating Officer, First Midwest
Bank

 

$

507,000

 

 

 

 

 

Paul F. Clemens, Executive Vice President and Chief Financial Officer, First
Midwest Bancorp, Inc. and First Midwest Bank  

 

$

356,000

 

 

 

 

 

Victor P. Carapella, Executive Vice President, Director of Commercial Banking,
First Midwest Bank  

 

$

326,000

 

 

 

 

 

Kent Belasco, Executive Vice President, Chief Information and Operations Officer
of First Midwest Bank

 

$

250,000

 

 

Each of these officers is also eligible to receive certain benefits and to
participate in the Company’s employee benefit plans applicable to executive
officers, including the Company’s Savings and Profit Sharing Plan, Pension Plan,
Short-Term Incentive Compensation Plan, the Omnibus Stock and Incentive Plan,
and Nonqualified Retirement Plan in accordance with the terms and conditions of
such plans.  These officers are also parties to Indemnification Agreements and
Employment Agreements that, among other things, entitle them to payments upon
severance or upon a change in control.

 

Each of Messrs. Scudder, Clemens and Carapella will also receive a cash
continuity payment on December 31, 2012, provided that he remains employed by
the Company through that date, in the amount of $255,000 for Mr. Scudder and
$62,500 for each of Messrs. Clemens and Carapella.

 

--------------------------------------------------------------------------------
